Citation Nr: 0416696	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder, to include residuals of pneumonia.

3.  Entitlement to service connection for residuals of a left 
thumb injury.

4.  Entitlement to service connection for residuals of a left 
wrist injury.

5.  Entitlement to service connection for degenerative joint 
disease of the hands.

6.  Entitlement to service connection for degenerative joint 
disease of the elbows.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1980 and from February 1982 to February 
1999.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In December 2002 the Board 
ordered additional development.  In June 2003, the Board 
remanded the case to meet due process requirements.  A July 
2003 rating decision granted service connection for right 
knee arthritis, resolving that claim.

This appeal is REMANDED, in part (issues #3, 4, 5 and 6 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  It is reasonably shown that the veteran's current left 
knee disability, including arthritis, is related to a left 
knee injury in service.  

2.  It is not shown that the veteran has any residuals of 
pneumonia, or that any current respiratory disorder, such as 
bronchial asthma or chronic allergic rhinitis, is related to 
his active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a left knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).
2.  Service connection for a respiratory disorder, to include 
residuals of pneumonia, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's claims for service connection were initially 
denied in a September 1999 rating decision as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA 
eliminated the concept of a well-grounded claim.  The law 
also provided that under certain circumstances claims that 
were denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be 
re-adjudicated as if the denial had not been made.  In July 
2001 the RO advised the veteran of the VCAA.  In a May 2002 
supplemental statement of the case (SSOC) the RO informed the 
veteran that the VCAA had eliminated the concept of a well-
grounded claim, and re-adjudicated and denied the claims on a 
de novo basis.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The July 2001 letter to the veteran and the May 
2002 SSOC, which advised him of the VCAA and that the RO 
would reconsider his claims on its own motion appear to meet 
the Court's guidelines regarding initial VCAA notice.  The 
letter advised the veteran of the evidence needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the veteran 
was advised to respond in 60 days, he was further informed 
that evidence submitted within a year would be considered.  
In fact, everything received to date has been accepted for 
the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, the veteran was not specifically advised to 
submit everything in his possession pertinent to the claim.  
Regardless, the July 2001 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish service connection (and by inference that he 
should submit such evidence).  The May 2002 SSOC advised him 
of the basis for the denial of his claims.  A July 2003 SSOC 
included pertinent VCAA regulations.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and some postservice 
private medical records.  He has been afforded numerous VA 
examinations.  He has not identified any records outstanding 
pertinent to the matters being addressed on the merits.  All 
of VA's duties to assist, including those mandated by the 
VCAA, are met.

Factual Background

The veteran's service medical records show that sinusitis was 
diagnosed in November 1984, March 1986 and July 1996.  
Bronchitis was diagnosed in March 1987.  A March 1986 health 
record reveals that he complained of left knee injury 
residuals.  Possible subluxing patellar vs. contusion was 
diagnosed.  A March 1996 left knee X-ray was normal.  

On April 1999 private pulmonary function testing, the results 
were interpreted as normal.  

On April 1999 VA general medical examination the diagnoses 
included bilateral knee condition and sinusitis not found.  
March 1999 X-rays of the knees and sinuses were negative.  

VA X-rays in April 2003 were interpreted as showing findings 
reflective of minor degenerative changes of both knees.  On 
May 2003 VA orthopedic examination, the examiner reviewed 
those X-rays, and indicated that views of the right knee 
showed a minute osteophyte arising from the inferior 
articular surface of the patella.  He added that views of the 
left knee showed no abnormality.  

On April 2003 VA respiratory examination, bronchial asthma 
with recurrent acute exacerbations and chronic allergic 
rhinitis were diagnosed.  Pulmonary function testing showed 
minimal obstructive airways disease - asthmatic type.  The 
examiner opined that the veteran's bronchial asthma was 
secondary to his smoking history of 27 years, and that his 
chronic allergic rhinitis had contributed to a certain extent 
to his chronic bronchial asthma.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Left Knee Disorder

To establish service connection for a claimed disability, it 
must be shown that the claimed disability is present.  There 
must also be medical evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson, supra.  Here, the medical 
evidence shows that the veteran currently has left knee 
degenerative changes.  See April 2003 VA X-ray report.  The 
record also shows that the veteran was seen in service for 
residuals of a left knee injury.  The degenerative changes 
noted in April 2003 may not reasonably be disassociated from 
the documented left knee injury in service.  Accordingly, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for residuals of a left knee 
injury, to include arthritis, is warranted.  

Respiratory Disorder, including Residuals of Pneumonia

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.  Bronchial asthma and 
chronic allergic rhinitis have been diagnosed.  (However, no 
residuals of pneumonia have been noted postservice; and such 
specific disability must be denied service based on a finding 
that the disability is not shown.)  See April 2003 VA 
respiratory examination.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Sinusitis and bronchitis were 
diagnosed in service.  However, they resolved with treatment 
and were not found on VA examination in April 1999, a couple 
of months after the veteran's discharge from active duty.  
The veteran's service medical records are devoid of any 
mention of bronchial asthma or chronic allergic rhinitis.  
There is no medical evidence of record which relates these 
disabilities to service or to any event therein.  The VA 
physician who conducted the April 2003 VA respiratory 
examination opined that the veteran's bronchial asthma was 
secondary to his 27 year history of smoking, and that his 
chronic allergic rhinitis had contributed to a certain extent 
to his chronic bronchial asthma.  He did not relate either of 
the currently diagnosed disorders to the veteran's service, 
or to any complaints noted therein.  As a layperson, the 
veteran is not competent to opine regarding the etiology of a 
disease or disability, or to establish by his own opinion 
that he currently has disability which a residual of illness 
in service (pneumonia).  See Espiritu, supra.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.


ORDER

Service connection for a left knee disorder (specifically 
traumatic arthritis) is granted.  

Service connection for a respiratory disorder, to include 
residuals of pneumonia is denied.  


REMAND

The veteran's service medical records show that he was 
treated for a possible fractured left thumb in February 1986, 
when left wrist sprain was diagnosed.         X-rays were 
negative.  A June 1985 health record shows that the veteran 
was seen for left wrist pain; the impression was rule out 
fracture.  A July 1987 X-ray revealed no evidence of fracture 
of dislocation of the right hand.  The veteran complained of 
right wrist weakness and pain in September 1987; possible 
traumatic arthritis was diagnosed.  In August 1994 the 
veteran was seen for right elbow pain of 3 months duration; 
bursitis was diagnosed.  

While on recent VA hand, thumb and finger examination in May 
2003 the examiner indicated that radiograms [X-rays] of the 
left hand showed no abnormalities, review of an April 2003 VA 
X-ray report of the bilateral hands shows a diagnosis of 
"minor degenerative changes involving the hands."  
(emphasis added).  The X-ray report also noted the presence 
of degenerative changes of the veteran's left thumb.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  
(emphasis added).  Here, there are competent evidence of 
current diagnoses of left thumb arthritis and degenerative 
changes of the hands, and evidence of treatment for left 
thumb and wrist complaints in service.  Left wrist sprain was 
diagnosed during service.  The above-noted apparent 
inconsistencies as to whether the veteran has degenerative 
changes of the hands and left thumb must be reconciled.  

Regarding the claim for service connection for degenerative 
joint disease of the bilateral elbows, the record shows what 
appear to be inconsistent diagnoses.  While the May 2003 VA 
orthopedic report notes arthritis of the elbows "not 
found," a VA X-ray report dated in April 2003 of the 
bilateral elbows includes a diagnosis of "very minimal 
degenerative changes present."  The service medical records 
show treatment in August 1994 for right elbow pain of 3 
months duration, with a diagnosis of bursitis.  Further 
development is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran to 
be afforded an orthopedic examination to 
determine whether he has disabilities of the 
left thumb, left wrist, both hands 
(arthritis), and both elbows (arthritis) 
and, if so, whether and such disability is, 
as likely as not, related to his active 
service (and specifically to any complaints 
treated or pathology noted therein).  The 
veterans' claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or studies 
should be completed.  The examiner should 
explain the rationale for any opinion given.

2.  The RO should then readjudicate the 
remaining claims.  If they are denied, 
the RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



